In a proceeding, inter alia, to compel respondents to permit petitioner to inspect and examine certain books and records of Lynn Associates Marine Service Corporation, petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, entered January 18, 1979, as, upon renewal, adhered to a prior judgment of the same court, dated August 8, 1978, which dismissed the petition. Proceeding remitted to Special Term to hear and report on whether petitioner is a shareholder of Lynn Associates and appeal held in abeyance in the interim. A hearing is required to resolve the issue of whether petitioner is a shareholder. Shapiro, J. P., Cohalan, Margett and Martuscello, JJ., concur.